Citation Nr: 9931965	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  89-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1970.  
He served in Vietnam from September 1969 to June 1970.  He 
died in January 1988.  The appellant is his surviving spouse.

This is an appeal from a March 1989 rating action by the VA 
Regional Office, Detroit, Michigan, which denied entitlement 
to service connection for the cause of the veteran's death.  
Consideration of the case was apparently suspended due to the 
promulgation of new regulations pertaining to claims alleging 
exposure to Agent Orange.  See Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(invalidating former VA regulations pertaining to 
adjudication of such claims related to Agent Orange 
exposure).  New regulations were issued in 1994 to comply 
with the mandate of the Court.

The case was initially before the Board of Veterans' Appeals 
(Board) in June 1998 when it was remanded for further 
development.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
January 1988 due to cardiorespiratory arrest that was due to 
metastatic cancer of the maxillary sinus.

2.  The veteran's fatal sinus cancer was not demonstrated 
either during his active military service or for many years 
following his release from active duty.

3.  The fatal sinus cancer was not caused by and was not 
related to a service-connected disability.

4.  There is no medical evidence or medical opinion of record 
which indicates that the veteran's sinus fatal cancer was the 
result of Agent Orange exposure in service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  As will be explained below, the Board 
finds that her claim is not well grounded.

The record reflects that the veteran died in January 1988.  
His death certificate reflects that the immediate cause of 
death was cardiorespiratory arrest that in turn was due to 
metastatic cancer of the maxillary sinus.

At the time of his death, the veteran had established service 
connection for seborrheic dermatitis, rated 30 percent 
disabling and a scar of the left cheek, rated 10 percent 
disabling.  The combined rating for the service-connected 
disabilities was 40 percent.

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of any form of cancer, including 
cancer of the maxillary sinus.  That condition was initially 
medically demonstrated many years following his separation 
from service.  Thus, service connection for the veteran's 
fatal sinus cancer could not be established either on the 
basis of direct service incurrence or on the basis of having 
become manifest to the required degree within one year 
following his separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The appellant has maintained that the veteran was exposed to 
Agent Orange during service and that the Agent Orange brought 
about the maxillary sinus cancer that resulted in his death.  
During the May 1989 hearing on appeal, the appellant related 
that a Lansing, Michigan, physician and physicians at the 
Mayo Clinic believed that the cancer that led to the 
veteran's death was probably due to Agent Orange exposure.  
However, in July 1998 the regional office asked the appellant 
to identify the complete names and addresses of doctors or 
medical facilities that treated the veteran and furnish the 
approximate dates of all treatment for maxillary sinus 
cancer, including treatment at the Mayo Clinic and treatment 
by an oncologist in Lansing.  However, the appellant did not 
respond to the request.

The regional office also requested medical records from a VA 
medical center in accordance with the Board remand; however, 
the only records obtained were duplicates of 1985 and 1986 
outpatient treatment records which did not reflect any 
treatment for cancer.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability ( medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including chloracne, non-Hodgkin's 
lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, multiple myeloma and respiratory cancers even 
though there is no record of such diseases during service.  
38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active 
military, naval or air service served in the Republic of 
Vietnam during the Vietnam Era and has a disease listed under 
38 C.F.R. § 3.309 shall be presumed to have been exposed 
during such service to a herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307.

In this case, the veteran's service records reflect that he 
served in Vietnam during his active military service and he 
is presumed to have been exposed to Agent Orange.  However, 
the fatal sinus cancer was initially medically demonstrated 
many years following his separation from military service.  
That condition is not included among the diseases which may 
be presumed to have been service connected based on exposure 
to Agent Orange.  Furthermore, recent studies have 
specifically noted that many diseases, including 
nasal/nasopharyngeal cancers (cancers involving the oral 
cavity and the sinuses) could not be presumed to be 
associated with herbicide exposure.  The credible evidence 
against such an association was found to outweigh the 
credible evidence for such an association.  Notice, 64 Fed. 
Reg. 59232, 59234, 59235 (1999).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the 
appellant has not submitted any medical evidence, opinion or 
other independent evidence which supports her claim for 
service connection for the fatal maxillary sinus cancer.  
There is no indication of any medial link between the 
maxillary sinus cancer and the veteran's military service.  
There is also no indication that the maxillary sinus cancer 
was caused by or related to the veteran's service-connected 
disabilities or that the service-connected disabilities 
resulted in any debilitation or otherwise hastened the 
veteran's death.  Given the evidence that is of record the 
claim for service connection for the cause of the veteran's 
death may not be considered well grounded.  Since the claim 
is not well grounded, it must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Eddenfield v. 
Brown, 8 Vet. App. 384 (1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



